Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3, 5, 17, 20-22, 24-25, 29-30, 32, 34, 41, 43, 44, 48, 50-54, 56-61, 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Westbrook et al. (US 2008/0081961, hereinafter Westbrook) in view of Cheng (WO2014/124520 published Aug. 21, 2014, for rejection purposes the US PG. Pub version of such document will be used; 2015/0351675)

With respect to claims 1, 32 Westbrook discloses a method of measuring a Jugular vein property (see para. 0008, “The present invention provides systems and method which collect and analyze physiological signals for various purposes. For some of the embodiments and aspects described below, references to the measurement of CVP or the means to measure CVP assume that CVP can also be used to measure or indicate respiration. Since there is a good correlation between the pressures of the right and left internal jugular veins with that of CVP; the term CVP may also be used to include jugular venous pressure, central venous pressure and right atrial pressure.”, comprising: 
Including the sensor system for determine measurements (see sensor system, para. 0008, 0009) to the neck of a patient;

However, Westbrook fails to explicitly teach that the device includes an imager to image the neck of the patient spaced apart from the neck by an air gap and further that a property estimated is a height of blood level filling in the jugular relative to a cardiac reference point..

Chen discloses a method and apparatus in which placing detector in the neck the jugular vein blood flow levels are determine; this can be used to determine venous blood oxygenation “see Fig. 13, see also para. 0095, “In accordance with the method of measuring central venous pressure, a device 300 is provided. The device 300, as shown in FIG. 13, includes a series of light sources 320 located adjacent to one another along a length appropriate to measure the blood level in a cardiac vein, such as the internal or external jugular vein. The length will generally be about 1.5 to 10 cm. Each light source 320 emits light at a wavelength of from 600 nm to 900 nm and is associated with a corresponding photodetector 330 suitable to detect reflected or transmitted light from its corresponding light source 320. The device 300 additionally includes a patch probe 328 that functions as the interface between the light sources (320) and photodetectors (330) and is adapted for placement on a patient at a site in the vicinity of a selected cardiac blood vessel, such as a cardiac vein. The probe 328 may incorporate the light sources 320 and photodetectors 330 directly, or may instead incorporate light transmitting optical fibres and light receiving optical fibres connected to the light sources and photodetectors, respectively, or may include a combination of these, e.g. light sources and light receiving optical fibres, or light-transmitting optical fibres and photodetectors. In addition, the device 300 may be incorporated within a system as previously described including a signal-processing device to translate the output of the photodetectors into a desirable form”. 
See also para. 0091 “A method for measuring central venous blood pressure in a patient is provided that is based on the vertical height of the jugular venous pulse, e.g. the height of the blood within a jugular vein directly reflects the central venous pressure. A determination of the highest position along the jugular vein where there is a pressure wave provides information that may be used to calculate central venous blood pressure. Thus, the method comprises the step of determining the highest position along the jugular vein to yield a waveform. The "highest position" may be measured from a known reference point, e.g. a point having a known distance from the right atrium such as the sternal angle or phlebostatic axis. The sternal angle is the angle formed by the junction of the manubrium and the body of the sternum in the form of a secondary cartilaginous joint (symphysis). This is also called the manubriosternal joint or Angle of Louis. The phlebostatic axis is located at the fourth intercostal space and 1/2 the anterior-posterior (AP) diameter of the chest, and approximates the location of the right atrium.”


    PNG
    media_image1.png
    470
    1210
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    272
    856
    media_image2.png
    Greyscale

It would have been obvious to one skilled in the art at the time of the invention to modify Westbrook to device include an imager to image the neck of the patient spaced apart from the neck by an air gap and further that a property estimated is a height of blood level filling in the jugular relative to a cardiac reference point as disclosed by Cheng because doing so blood oxygen saturation can be obtained and therefore monitored in the jugular since the .


Claims 7-8, 55, 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Westbrook et al. (US 2008/0081961, hereinafter Westbrook) Westbrook et al. (US 2008/0081961, hereinafter Westbrook) in view of Cheng (WO2014/124520 published Aug. 21, 2014, for rejection purposes the US PG. Pub version of such document will be used; 2015/0351675), as applied to claim 1, in view of Vortman (US 2012/0101412)

With respect to claim 7, Westbrook in view of Cheng disclosed the system as disclosed above but fails to teach method according to 1, wherein said imager is a thermal imager and also comprising cooling tissue at said imaged location using said device.
Vortman disclosed a method and system for active cooling of tissue after thermal treatments have been provided including also after thermal imaging such as MRI thermometry has been provided (see para. 0008, “In some embodiments, the ultrasound focus location is cycled between different targets at different distances from the non-target tissue. The different targets may have different thermal time constants. The temperature field may be monitored using MRI thermometry (also referred to as thermal MRI) or another thermal imaging technique. Alternatively or additionally, the time evolution of the temperature field may be determined computationally, e.g., based on calibrated parameters, which may relate tissue thermal response to a thermal stimulus applied to the tissue. The temperature of the non-target tissue may be adjusted by actively cooling and, in some embodiments, thereafter actively heating the non-target tissue. Active cooling or heating (i.e., active temperature adjustments) may be accomplished by flowing a fluid through a heat exchanger in contact with the non-target tissue, and changing, for example, the flow rate or temperature of the fluid. Heating of the target tissue and active cooling of the non-target tissue may be repeated in cycles.”)
It would have been obvious to one skilled in the art at the time of the invention to further utilized thermal imaging and also active cooling because doing so will merely substitute a known imaging technique for another.

Response to Arguments
Applicant’s arguments filed 01/14/2021 have been fully considered but they are not moot in view of new grounds of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-77822.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
 












ac